Elizabeth W. Danielson, Judge. In this worker’s compensation case, appellants appeal the decision of the Workers’ Compensation Commission holding that appellants were responsible for the payment of the remarriage lump sum benefits under Ark. Code Ann. § 11-9-527(d)(1) (1987). Appellee William Tate is deceased and it is his widow’s interest in benefits that are at issue here. We affirm the commission’s decision. Tate was killed in January of 1981 during the course of his employment with the Fort Smith Police Department. He was survived by his wife, Anita, and two minor children. The claim was accepted as compensable and appellants began paying death benefits. At the time of Tate’s death, the maximum liability of an employer or carrier in weekly benefits was $50,000. Appellants reached payment of the maximum amount in August of 1988. The Death and Permanent Total Disability Trust Fund (Fund) then began making the weekly benefit payment, as required by Ark. Code Ann. § 1 l-9-502(b)(2) (1987). On June 8,1990, Anita remarried and requested the 104-week lump sum award provided pursuant to Ark. Code Ann. § 11-9-527(d)(1) (1987). At the hearing before the administrative law judge, appellants contended that the Fund was liable for the lump sum payment. Relying on Death & Permanent Total Disability Trust Fund v. Tyson, 304 Ark. 359, 801 S.W.2d 653 (1991), the administrative law judge concluded that appellants were responsible for payment of the lump sum benefit. On appeal before the commission, appellants raised a new argument, contending that Anita is not qualified for the lump sum benefit because of the “limiting language” found in Ark. Code Ann. § 11-9-527(d)(1). That provision states: In the event the widow remarries before full and complete payment to her of the benefits provided in subsection (c) of this section, there shall be paid to her a lump sum equal to compensation for 104 weeks, subject to the limitation set out in §§ 11-9-501 — 11-9-506. (Emphasis added.) Subsection (c), to which this provision refers, sets out the amounts the beneficiaries are entitled to receive. It refers back to §§ 11-9-501 — 506. Section 11-9-502 specifically provided at the time of Tate’s death that the employer’s liability for weekly benefits ceased at $50,000 and that the Fund thereafter became liable for benefits. Appellants base their contention that the commission erred in finding them responsible for the lump sum benefit on the “before full and complete payment” language in § 11-9-527(d)(1). Under § 11-9-502, a widow’s entitlement to benefits will never end unless she dies or remarries, but the employer’s liability does cease at $50,000. Appellants argue that since the only type of benefit that can be fully and completely paid is the employer’s maximum liability for weekly benefits, the widow must remarry before the employer or carrier pays the full $50,000 in order to qualify for the lump sum benefit. In a well-reasoned opinion, the commission observed that the “full and complete payment” phrase does create uncertainty when considered in light of the unlimited nature of the benefits provided in Ark. Code Ann. § 11-9-527(c), but rejected appellants’ contention that Anita was not qualified for the lump sum benefit. Based on the reasoning discussed below, the commision determined Anita was entitled to receive the lump sum benefit and that appellants were responsible for payment of the benefit. As did the commission, we find it helpful to review the history of this provision and related provisions. The provision containing the language in question was part of the original Workers’ Compensation law that was passed in 1939. See Act 319 of 1939, § 15(b) and 15(d). Under this act, a widow’s weekly benefits were limited to a total sum of $7,000. Initiated Act No. 4 of 1948 increased this amount to $8,000. Initiated Act No. 1 of 1956 again increased the limit, setting it at $ 12,500. Therefore, as originally enacted, a widow’s entitlement to weekly benefits was limited and “full and complete payment” of a widow’s weekly benefits was possible prior to either her remarriage or death. In 1968 the legislature eliminated the statutory limitation on the total amount of death benefits payable to the dependents of a deceased employee. In 1973, a new provision was added, limiting the employer’s liability to the first $50,000 in weekly benefits and making the Fund liable for the weekly benefits in excess of $50,000. Although these new provisions were enacted, changing the nature of a widow’s benefits from limited to unlimited, the “full and complete payment” language was left in the provision regarding the lump sum benefit.  The first rule in interpreting a statute is to construe it just as it reads by giving words their ordinary and usually accepted meaning. Arkansas Vinegar Co. v. Ashby, 294 Ark. 412, 743 S.W.2d 798 (1988). Statutes relating to the same subject should be read in a harmonious manner if possible. All statutes on the same subject are in pari materia and must be construed together and made to stand if capable of being reconciled. Id. Provisions of our Workers’ Compensation Act are to be construed liberally in favor of the claimant. Id. In interpreting a statute and attempting to construe legislative intent, we look to the langauge of the statute, the subject matter, the object to be accomplished, the purpose to be served, the remedy provided, legislative history, and other appropriate matters that throw light on the matter. Hanford Produce Co. v. Clemons, 242 Ark. 240, 412 S.W.2d 828 (1967).  As pointed out by the commission, the statutory history of the provisions in question reflects an effort to balance the need to limit the total liability of employers and carriers against the need to adequately compensate employees and their dependents. The delimitation of benefits in 1968 and the establishment of the Fund in 1973 reflects the goal of adequately compensating the widow and dependents of a deceased employee. The obvious purpose of the lump sum benefit provision upon remarriage is to lessen the disincentive to remarry that would be inherent in a flat cutoff of dependency benefits. See 2 Arthur Larson, The Law of Workmen’s Compensation § 64.42 (1992). This disincentive for marriage does not cease to exist when the employer reaches his maximum liability in weekly benefits; it continues indefinitely because the widow continues to receive benefits from the Fund. Therefore, the need for the reduction of the disincentive, in the form of a lump sum payment, is still needed even after the employer reaches his maximum liability.  Significant also is the fact that the limit on an employer or carrier’s liability under § 11-9-502 applies only to weekly benefits. The employer or carrier is still responsible for any benefits in addition to weekly compensation to which the claimant is entitled. See, e.g., Tyson, 304 Ark. 359, 801 S.W.2d 653. It is therefore not inconsistent with the limitations on liability found in § 11-9-502 to require the employer or carrier to pay the lump sum benefit. The commission noted that although its interpretation of the statute does leave the “full and complete payment” language without meaning under the current statutory scheme, the interpretation proposed by appellants would create a ground for termination of a widow’s entitlement to receive the lump sum benefit upon remarriage that is not evident from the language of the statute. Such a construction would be in favor of the employer and therefore violate the requirement that we liberally construe workers’ compensation law in favor of the claimant. See Ashby, 294 Ark. 412, 743 S.W.2d 798.  We agree with the commission’s finding that allowing the widow to receive the lump sum payment at the time she is remarried, regardless of whether the employer or carrier has reached its maximum liability in weekly benefits, is the only interpretation of the statute that is consistent with the plain language of the statute, the history of the provisions in question, and the purposes underlying these provisions. It appears that the “full and complete payment” langauge was inadvertently left in from a time when it had some relevance and, in light of the delimitation on a widow’s weekly benefits, it is now meaningless surplusage. Although a statute should be construed to give meaning and effect to every word therein if possible, Locke v. Cook, 245 Ark. 787, 434 S.W.2d 598 (1968), unnecessary or contradictory clauses in acts will be deleted and disregarded in order to give effect to the clear legislative intent. See Cherry v. Leonard, 189 Ark. 869, 75 S.W.2d 401 (1934), and cases cited therein.  The decision of the commission that appellee’s widow is entitled to the lump sum remarriage benefit and that appellants are liable for payment of that benefit is affirmed. Affirmed. Cracraft, C.J., and Rogers, J., agree.